U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54107 COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian City, New Taipei City 231, Taiwan, R.O.C. (Address of principal executive offices) (949) 336-6161 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No x Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As ofJune 30,2015, there were 67,448,890 shares of common stock, par value $0.001, issued and outstanding. COLORSTARS GROUP FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 20 Item4 Controls and Procedures 20 PART II – OTHER INFORMATION Item1 Legal Proceedings 20 Item1A Risk Factors 21 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item3 Defaults Upon Senior Securities 21 Item4 Mine Safety Disclosures 21 Item5 Other Information 21 Item6 Exhibits 21 SIGNATURES 23 PART IFINANCIAL INFORMATION Item 1. Financial Statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (IN US$) June 30, 2015 December 31, 2014 Assets Current assets: Cash and equivalents $108,000 $75,397 Accounts receivable, net of allowance for doubtful accounts of $57,071 at June 30, 2015 and $53,327 at December 31, 2014 Net of due from affiliate account of $556,259 at June 30, 2015 and $372,549 at December 31, 2014. 153,001 449,703 Inventory 619,637 664,444 Prepaid expenses and other current assets 61,952 48,103 Total current assets 942,590 1,237,647 Equipment, net of accumulated depreciation 80,910 81,958 Investments 154,917 137,767 Other assets 20,013 26,496 Total assets $1,198,430 $1,483,868 Liabilities and stockholders’ equity Current liabilities: Short term loan $549,765 $537,651 Accounts payable 194,085 404,319 Accrued expenses 16,130 21,366 Receipts in advance and other current liabilities 80,689 17,038 Total current liabilities 840,669 980,374 Commitments and contingencies Stockholders’ equity Common Stock –Par Value $0.001 67,448,890 shares issued and outstanding at June 30, 2015 and December 31, 2014 67,449 67,449 Additional paid in capital 3,112,230 3,112,230 Accumulated other comprehensive income 253,532 198,581 Accumulated deficit (3,075,450) (2,874,766) Total stockholders’ equity 357,761 503,494 Total liabilities and stockholders’ equity $1,198,430 $1,483,868 The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE LOSS (UNAUDITED) (IN US$) Three months ended June 30, 2015 2014 Net sales $380,874 $287,755 Cost of goods sold 414,467 203,590 Gross profit (33,593) 84,165 Operating expenses Selling, general and administrative 124,394 135,488 Research and development 715 5,983 Total operating expenses 125,109 141,471 Loss from operations (158,702) (57,306) Other income (expenses) Interest expense (net) (2,636) (2,352) Share of investee’s operating results (net) - - Gain (loss) on foreign exchange, net (6,424) (13,077) Other, net - (3,256) Loss before income tax (167,762) (75,991) Income tax benefit (expense) 677 2,027 Net loss (167,085) (73,964) Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 Comprehensive loss: Net loss (167,085) (73,964) Other comprehensive loss: Foreign currency translation gain(loss), net of taxes 84,351 32,081 Comprehensive loss $(82,734) $(41,883) The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATION AND COMPREHENSIVE LOSS (UNAUDITED) (IN US$) Six months ended June 30, 2015 2014 Net sales $570,489 $499,844 Cost of goods sold 498,177 357,616 Gross profit 72,312 142,228 Operating expenses Selling, general and administrative 257,237 289,022 Research and development 705 5,965 Total operating expenses 257,942 294,987 Loss from operations (185,630) (152,759) Other income (expenses) Interest expense (net) (5,892) (4,245) Share of investee’s operating results (net) - (54,815) Gain (loss) on foreign exchange, net (18,782) (2,475) Other, net 533 2,742 Loss before income tax (209,771) (211,552) Income tax benefit (expense) 9,087 3,689 Net loss (200,684) (207,863) Earnings per share attributable to common stockholders: Basic and diluted per share $0.00 $0.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 Comprehensive loss: Net loss (200,684) (207,863) Other comprehensive loss: Foreign currency translation gain(loss), net of taxes 54,951 (26,296) Comprehensive loss $(145,733) $(234,159) The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) For three months ended June 30, 2015 2014 Cash flows from operating activities Net (loss) $(167,085) $(73,964) Depreciation and amortization 8,848 9,621 Provision for doubtful accounts 5,091 - Changes in operating assets and liabilities: Accounts receivable 89,834 (18,482) Inventories 114,170 (14,783) Prepaid expenses and other current assets (5,327) 7,841 Accounts payable (147,017) 21,895 Accrued expenses (3,227) (34,627) Receipts in advance and other current liabilities (1,857) 2,376 Cash flows (used in) operating activities (106,570) (100,123) Cash flows from investing activities Addition to fixed assets (10,314) - Cash flows provided from (used in) investing activities (10,314) - Effect of exchange rate changes on cash and cash equivalents 80,891 23,965 Net (decrease) in cash and cash equivalents (35,993) (76,158) Beginning cash and cash equivalents 143,993 192,493 Ending cash and cash equivalents 108,000 $116,335 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $2,700 $2,414 Tax paid (3) (2,026) The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) 2015 2014 Cash flows from operating activities Net (loss) $(200,684) $(207,863) Depreciation and amortization 17,312 18,561 Gain on disposal of investment - - Provision for doubtful accounts 2,520 2,300 Share of investment loss - 54,815 Changes in operating assets and liabilities: Accounts receivable 294,182 22,178 Inventories 44,807 8,259 Prepaid expenses and other current assets (11,404) 10,874 Accounts payable (210,234) (90,872) Accrued expenses (5,236) (3,593) Receipts in advance and other current liabilities 63,651 5,120 Cash flows (used in) operating activities (5,086) (180,221) Cash flows from financing activities Increase in short-term loans - 99,947 Cash flows provided from (used in) financing activities - 99,947 Cash flows from investing activities Addition to fixed assets (10,175) - Cash flows provided from (used in) investing activities (10,175) - Effect of exchange rate changes on cash and cash equivalents 47,864 9,652 Net (decrease) in cash and cash equivalents 32,603 (70,622) Beginning cash and cash equivalents 75,397 186,957 Ending cash and cash equivalents $108,000 $116,335 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $5,921 $4,309 Tax paid (3) (3,689) The accompanying notes are an integral part of the financial statements. COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Nature of Business and Basis of Presentation Nature of Business – Circletronics Inc., now ColorStars Group (“the Company”), was incorporated in Canada on January 21, 2005. Circletronics Inc.- was redomiciled to Nevada and its name changed to ColorStars Group on November 3, 2005. ColorStars Group owns 100% of the shares of ColorStars Inc. Color Stars Inc. (“Color Stars TW”, “the Subsidiary”) was incorporated as a limited liability company in Taiwan, Republic of China in April 2003 and commenced its operations in May 2003. The Subsidiary is mainly engaged in manufacturing, designing and selling light-emitting diode and lighting equipment. Basis of Presentation - The accompanying unaudited consolidated financial statements of ColorStars Group and Color Stars Inc. (“the Company”) have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to the Quarterly Report on Form 10-Q and Rule10-01 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for a complete presentation of the financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair statement of the financial position, results of operations and cash flows for the six months ended June 30, 2015 and 2014 have been included. For further information, refer to the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014. Operating results for the six months ended June 30, 2015 are not necessarily indicative of the results to be expected for any subsequent interim period or for the year ending December 31, 2015. Basis of Consolidation - The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany accounts and transactions have been eliminated. Note 2 - Recent Adopted Accounting Pronouncements Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income - In February 2013, the Financial Accounting Standards Board (“FASB”) issued ASU 2013-02, which requires disclosure of significant amounts reclassified out of accumulated other comprehensive income by component and their corresponding effect on the respective line items of net income. This guidance is effective for the Company beginning in the first quarter of 2013. The adoption of ASU 2013-02 only impacted disclosure requirements and did not have any effect on the operating results or the financial condition. COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3 - Recently Issued Accounting Pronouncements Foreign Currency Matters – Effective December 15, 2014, the Financial Accounting Standards Board ("FASB") issued ASU No. 2013-05, Foreign Currency Matters. The parent entity is required to release any related cumulative translation adjustment into net income when the entity ceases to have a controlling financial interest in a subsidiary or group of assets. A pro rata portion of the cumulative translation adjustment should be released into net income upon a partial sale of such an equity method investment. Note 4 - Concentration of Risk Financial instruments that potentially subject the Company to significant concentration of credit risk consist principally of accounts receivable, cash and cash equivalents. The Company’s cash and cash equivalents are maintained with high quality institutions, the compositions and maturities of which are regularly monitored by management. Through June 30, 2015, the Company had not experienced any losses on such deposits. Accounts receivable include amounts due from customers primarily in the manufactory industry. The Company performs ongoing credit evaluations of its customers’ financial condition and limits the amount of credit extended when deemed necessary, but generally requires no collateral. The Company also maintains allowances for potential credit losses. In estimating the required allowances, the Company takes into consideration the overall quality and aging of the receivable portfolio, the existence of a limited amount of credit insurance and specifically identified customer risks. Through June 30, 2015, such losses have been within management’s expectations. For the six months ended June 30, 2015, products sold to the Company’s largest customer, accounted for approximately 55.26%. Products purchased from the Company’s first two largest suppliers were accounted for approximately 45.61% of the total purchases. Note 5 - Earnings Per Share Basic net loss per share is computed by dividing net loss for the period by the weighted average number of shares of common stock outstanding during the period. The following table sets forth the computation of basic and diluted net loss per share for the periods indicated: Three months ended June 30, Six months ended June 30, 2015 2014 2015 2014 Net loss attributable to common stockholders $(167,085) $(73,964) $(200,684) $(207,863) Weighted average common stock outstanding – Basic and diluted 67,448,890 67,448,890 67,448,890 67,448,890 Earnings per share attributable to common stockholder Basic and diluted $.00 $.00 $.00 $.00 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 6 - Accumulated Other Comprehensive loss The components of accumulated other comprehensive losses were as follows: Foreign currency translation Balance, December 31, 2014 $198,581 Foreign currency translation, net of taxes 54,951 Balance, June 30, 2015 253,532 Balance, December 31, 2013 261,108 Foreign currency translation, net of taxes 25,420 Balance, June 30, 2014 $286,528 Note 7 - Long Term Investments June 30, 2015 December 31, 2014 Cost-method investment – Anteya Technology Corp Carrying value of investment at the beginning $137,767 $223,990 Share of associate’s loss - (54,606) Exchange difference 17,150 (31,617) Carrying value at the end 154,917 137,767 Equity method investment – Fin-Core Corporation Carrying value of investment at the beginning - - Impairment for the year - - Exchange difference - - Carrying value at the end - - Cost-method investments – Phocos At cost 53,681 53,681 Impairment for the year (53,681) (53,681) Carrying value at the end - - Net value $154,917 $137,767 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 7 - Long Term Investments (continued) The Company adopted the provisions of SFAS 157, which require us to determine the fair value of financial assets and liabilities using a specified fair-value hierarchy. The objective of the fair-value measurement of our financial instruments is to reflect the hypothetical amounts at which we could sell an asset or transfer a liability in an orderly transaction between market participants at the measurement date (exit price). SFAS 157 describes three levels of inputs that may be used to measure fair value, as follows: Level 1 inputs are quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. Level 2 inputs are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 3 inputs are unobservable inputs for the asset or liability that are supported by little or no market activity and that are significant to the fair value of the underlying asset or liability. Anteya Technology Corp (Anteya) is a private company incorporated in Taiwan. The equity interest held by the Company is 17.33% on June 30, 2015. Fin-Core Corporation (FCC) is a private company incorporated in Taiwan. The number of shares of Fin-Core held by the Company is 57,143 shares, 5.19% at June 30, 2015 and December 31, 2014. The Company recorded the investment in Fin-Core Corporation at cost. Phocos AG is a private company incorporated in Germany. The equity interest held by the Company is 2.38%. Investment in Phocos AG is stated at cost. The unaudited financial information of Anteya Technology Corp. as of June 30, 2015 and December 31, 2014 and for the six months ended June 30, 2015 and 2014 (in US dollars) are as follows: Balance sheet June 30, 2015 December 31, 2014 Current assets $3,182,317 $3,801,725 Non-current assets 915,013 829,550 Total assets 4,097,330 4,631,276 Current liabilities 1,092,880 2,353,483 Non-current liabilities 1,751,580 1,344,053 Stockholders’ equity 1,252,870 933,740 Total stockholders’ equity and liabilities 4,097,330 $4,631,276 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 7 - Long Term Investments (continued) Six months ended June 30, Statement of operation 2015 2014 Net sale $1,451,200 $847,200 Cost of goods sold (1,301,373) (895,048) Gross profit 149,827 (47,848) Operating and non-operating expenses (572,061) (494,092) Net profit (loss) $(422,234) $(541,940) Note 8- Inventory Inventories stated at the lower of cost or market value are as follows: June 30, 2015 December 31, 2014 Finished goods $808,388 $849,036 Allowance for Inventory Valuation and Obsolescence Losses (188,751) (184,592) Total $619,637 $664,444 Note 9 - Income Taxes The Company is subject to U.S. federal income tax as well as income tax in states and foreign jurisdictions. For the major taxing jurisdictions, the tax years 2006 through 2014 remain open for state and federal examination. The Company believes assessments, if any, would be immaterial to its consolidated financial statements. With respect to the foreign jurisdiction, the Company is no longer subject to income tax audits for the year 2014 (inclusive). The income tax provision information is provided as follows: Three months ended June 30, Six months ended June 30, 2015 2014 2015 2014 Component of income (loss) before income taxes: United States $(210,663) $(33,845) $(236,276) $(58,249) Foreign 43,578 (39,849) 35,592 (79,025) Income (loss) before income taxes $(167,085) $(73,694) $(200,684) $(207,863) Provision for income taxes Current U.S. federal - State and local - Foreign $(677) $(2,027) $(9,087) $(3,689) Income tax benefit $(677) $(2,027) $(9,087) $(3,689) COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 10 - Accrued Expenses June 30, 2015 December 31, 2014 Salaries and allowance $11,084 $10,424 Insurance 5,046 4,841 Tax payable - 6,101 $16,130 $21,366 Note 11 - Bank Short Term Debt June 30, 2015 December 31, 2014 Bank loan payable to Taiwan banks $549,765 $537,651 The Company signed revolving credit agreements with a lending institution. The interest rate on short-term borrowings outstanding as of June 30, 2015 is 1.94% per annum, as of December 31, 2014, interest rate is 1.94% per annum. The short term debt is secured by: personal guarantee from directors the realty property of spouse of directors Note 12 - Geographic Information Product revenues for the six months ended June 30, 2015 and 2014 are as follows: Three months ended June 30, Six months ended June 30, 2015 2014 2015 2014 Customers based in: Europe $110,361 $133,305 $108,879 $267,627 Asia 10,885 31,913 198,147 56,415 United States 259,628 122,537 263,463 174,895 Others - - - 907 $380,874 $287,755 $570,489 $499,844 COLORSTARS GROUP AND
